Ross, J., concurring.
The record does not contain the notice of intention to move for a new trial, nor does the statement on motion for new trial recite the giving of such notice. But the plaintiffs’ attorney accepted the draught of the statement without any objection, and at no time in the court below objected to the settlement or consideration of the statement on the ground that proper notice of intention to move for a new trial had not been given.
The court below, in denying the motion, does not appear to have proceeded upon the supposed want of notice of intention, hut upon the determination of the questions presented by the motion itself. We must presume, therefore, that the court found that proper notice was given, or that defendant had waived the objection. (Gray v. Nunan, 63 Cal. 220.)
Upon the merits, I concur in the conclusions reached by Mr. Justice Thornton.